DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group II in the reply filed on 12/09/2021 without traverse is acknowledged. 
Upon further search and consideration, the restriction requirement has been withdrawn.

Claims 1, 22, 31-45, and 48 are pending in the application and examined on the merits.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 45 and 48 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. product of nature) without significantly more. 
Claim 45 recites a nucleic acid encoding CFLAR.
Claim 48 recites a pharmaceutical composition comprising the nucleic acid of 45 which does not provide any other structure and is merely intended use.
A nucleic acid is naturally occurring and therefore a product of nature.

Step 1: Is the claimed invention directed to one of the four statutory patent-eligible subject matter categories: process, machine, manufacture, or composition of matter? 
Step 2A: 
Prong one: Does the claim recite or involve one or more judicial exceptions? Judicial exceptions include abstract ideas, laws of nature/natural principles, natural phenomena, and natural products. ; and
Prong two: Whether the additional elements integrate the exception into a practical application? Does the additional element apply, rely or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception?
Step 2B: Does the claim as a whole recite something significantly different than the judicial exception(s)?

In the instant application,
	With respect to step 1, the claimed invention is directed to a composition.
	With respect to step 2A prong one, the claimed invention of claims 45 and 48 recites a nucleic acid which encodes CFLAR. CFLAR is a naturally occurring protein found in humans encoded by the CFLAR gene. Claims 45 and 48 do not further distinguish the nucleic acid and the gene it encodes for from the naturally occurring CFLAR found in the human genome. 
With respect to prong two of the analysis, claim 45 provides no other limitations and therefore does not have an additional element or practical application associated with it. Claim 
With respect to step 2B, claim 45 and claim 48 as a whole does not recite something significantly different than the judicial exception. Claim 45 provides no other limitations and Claim 48 merely states an intended use for the composition but not a practical application. 
Therefore claims 45 and 48 are rejected as being directed to a judicial reception.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably This is a new matter rejection.
Amended claim 31 recites a method for treating immunosuppression.
Amended claim 33 recites a method for treating a patient in need of immunosuppression by increasing the cellular level of CFLAR in cells of a patient in need thereof, thereby treating immunosuppression.
	The specification does not provide for a method which treats immunosuppression, the specification provides for a method to induce immunosuppression to a patient in need thereof (p. 4 and 5 of the instant specification’s summary of invention) in order to treat auto-immune or graft vs host disease (p. 5). 
“In amended cases, subject matter not disclosed in the original application is sometimes added and a claim directed thereto. Such a claim is rejected on the ground that it recites elements without support in the original disclosure under 35 U.S.C. 112, first paragraph, Waldemar Link, GmbH & Co. v. Osteonics Corp. 32 F.3d 556, 559, 31 USPQ2d 1855, 1857 (Fed. Cir. 1994); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981). See MPEP § 2163.06 - § 2163.07(b) for a discussion of the relationship of new matter to 35 U.S.C. 112, first paragraph. New matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method. See MPEP § 608.04 to § 608.04(c). See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP § 2163.05 for guidance in determining whether the addition of specific percentages or compounds after a broader original disclosure constitutes new matter.”


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites a method for treating a patient in need of immunosuppression by increasing the cellular level of CFLAR in cells of a patient in need thereof, thereby treating immunosuppression. This claim is contradictory as it involves a patient in need of immunosuppression and the method treating the immunosuppression itself and not the need for immunosuppression. This renders the metes and bounds unclear to one skilled in the art and therefor the claim is indefinite. 
For the purposes of examination, the specification indicates that the method is for the induction of immunosuppression and not the treatment of immunosuppression. Thus the claims are interpreted as such.
38, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 33, 34, 40, 45 and 48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ni et al. (WO1998031801) as evidenced by Wu et al. (J Immunol 2015; 195:2612-2623; previously cited in PTO-892 filed 12/03/2021)
Regarding claim 1, Ni teaches I-FLICE 1 administered to patients in need of an increase in I-FLICE-1, this is confirmed by the assay of mammalian cells and bodily fluid (p. 29, 37). Ni et al. teaches that host cells wherein the I-FLICE 1 has been introduced can be H9 cells (i.e. stem cells; progenitor cells) (p. 59). I-FLICE-1 according to the sequence search performed is equivalent to amino acid SEQ NO: 1 claimed in the present application which codes for CFLARL.

Regarding claim 40, Ni et al. teaches the sequence for human I-FLICE-1 polypeptide (Abstract; SEQ ID NO: 2, claim 9, 13). I-FLICE-1 according to the sequence search performed is equivalent to amino acid SEQ NO: 1 disclosed in the present application is for CFLARL. Ni et al. discloses the nucleotide sequence for I-FLICE-1 polypeptide (SEQ ID NO: 1).
Regarding claim 43, Ni et al. teaches H9 cells can be transfected (i.e. human embryonic stem cell line) (p. 51).
Regarding claims 45 and 48, Ni et al. teaches the isolated nucleic acid molecules for human I-FLICE-1 polypeptide (i.e. nucleic acid) which can be in a pharmaceutical composition (Abstract; SEQ ID NO: 2, claim 9, 13, p. 37). 
Therefore the invention was anticipated at the time of the invention. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1, 22, 31-43, 45 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Ni et al. (WO1998031801) as evidenced by Wu et al. (J Immunol 2015; 195:2612-2623; previously cited in PTO-892 filed 12/03/2021) in view of Haverkamp et al. (2014. Immunity 41, 947–959,), Nash et al. (2000. Journal of Clinical Immunology 20(1): 38-45), and Mandl et al. (2014. PLoS ONE 9(11): e112140)
Regarding claim 1, Ni teaches I-FLICE 1 (i.e. CFLAR) administered to patients in need of an increase in I-FLICE-1, this is confirmed by the assay of mammalian cells and bodily fluid (p. 29, 37). Ni et al. teaches that host cells wherein the I-FLICE 1 has been introduced can be H9 cells (i.e. stem cells; progenitor cells) (p. 59). 
Regarding claim 22, It would additionally, be obvious to one of ordinary skill in the art to utilize cells transfected by I-FLICE-1 in a pharmaceutical composition as the polypeptides themselves are utilized in pharmaceutical compositions to treat disease (Abstract).
Regarding claims 31, 32, 41 and 42 the claims are interpreted in commensurate to the instant specification in that the cells are utilized to induce immunosuppression and not treat immunosuppression. Ni et al. does not teach myeloid or progenitor cells which are engineered to increase cellular CFLAR/FLICE/cFLIP are administered to a patient nor that the cells are autologous. 
Haverkamp et al. teaches that c-FLIP (CFLAR) is constitutively required for the development of Mo-MDSCs (monocytic myeloid derived suppressor cells; myeloid cells; monocytes). (p. 948). Monocytic MDSCs are the dominant immunosuppressive subset within the suppressor cell heterogenous population (p. 948).

Regarding the limitation of cells being autologous, an artisan would be motivated to utilize autologous cells in transplants of autoimmune diseases as allogeneic HSCT should only be considered in highly selected cases of severe autoimmune diseases because of the increased risk of transplant-related complications including graft-versus-host disease (GVHD) and graft rejection (Nash; p. 38). 
Regarding the limitation of CD14+ monocytes, Mandl et al. teaches that monocytes from bone marrow mononuclear cells are selected via CD14+ expression with either positive or negative expression of CD16, and that CD14- cells are NK cells (Abstract, p. e112140), therefore CD14+ expression is inherent to monocytes and it would be obvious to one of ordinary skill in the art to select monocytes based on CD14+ expression.
Regarding claim 33 and 34, Ni et al. teaches that I-FLICE, a polypeptide, is administered to a patient in need of an increase in I-FLICE-1 in order to treat disease such as autoimmune diseases (i.e. patient in need of immunosuppression) (p. 4, p. 36-37). As evidenced by Wu et al. c-FLIP/CFLAR inherently produces anti-inflammatory (immunosuppressive) activity in myeloid cells (Abstract).

Regarding claim 36, Ni et al. host cells which are myeloid or progenitor cells thereof are disclosed, such as H9 cells (i.e. human embryonic stem cell line) (p. 51), which can be transfected.
Regarding claim 37, Ni et al. teaches that the I-FLICE-1 gene can be integrated into the chromosome (i.e. stable transfection). (p. 51).
Regarding claim 38, Ni et al. teaches the I-FLICE-1 gene can be carried via baculoviral vector (i.e. a viral vector) (p. 45).
Regarding claim 39, Ni et al. teaches that the I-FLICE-1 nucleic acid molecules of the present invention may be in the form of RNA or in the form of DNA (p. 9). 
Regarding claim 40, Ni et al. teaches the sequence for human I-FLICE-1 polypeptide (Abstract; SEQ ID NO: 2, claim 9, 13). I-FLICE-1 according to the sequence search performed is equivalent to amino acid SEQ NO: 1 disclosed in the present application is for CFLARL. Ni et al. discloses the nucleotide sequence for I-FLICE-1 polypeptide (SEQ ID NO: 1).
Regarding claim 43, Ni et al. teaches H9 cells can be transfected (i.e. human embryonic stem cell line) (p. 51).

Therefore the invention as a whole would have been obvious to one of ordinary skill in the art.

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Ni et al. (supra) as evidenced by Wu et al. (supra) in view of Haverkamp et al. (supra), Nash et al. (supra), and Mandl et al. (supra) as applied to claims 1, 22, 31-43, 45 and 48 above, and in further view of Nemeth et al. (Journal of Dermatological Science 77 (2015) 11–20)
As discussed above in the 103 rejection of claims 1, 22, 31-43, 45 and 48, Ni et al., Wu et al., Haverkamp et al., Nash et al. and Mandl et al. provide teachings which make obvious a myeloid cell or stem cell population with increased CFLAR administered to a patient with autoimmune disease in need of immunosuppression. These references, however, do not provide for bone marrow CD34+ stem cells.
Nemeth et al. teaches that CD34+ bone marrow stem cells possess immunomodulatory features and secrete immunosuppressive factors when administered which render them tolerant to rejection (Abstract, p. 12).
It would be obvious to utilize CD34+ bone marrow stem cells as taught by Nemeth et al. in the method of administering stem cells or myeloid cells for treatment of an autoimmune disease or patient in need of immunosuppression as taught by Ni et al., Wu et al., Haverkamp et al., Nash et al., and Mandl et al. with a reasonable expectation of success. As discussed above, Ni et al. teaches that I-FLICE can be transfected into stem cells and an artisan would be motivated 
Therefore the invention as a whole would have been obvious to one of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010. The examiner can normally be reached Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/A.F.C./             Examiner, Art Unit 1632                                                                                                                                                                                           


/TAEYOON KIM/Primary Examiner, Art Unit 1632